DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on June 23, 2022 is acknowledged and has been entered.  Claims 3 and 11-24 have been canceled.  Claim 1-2, 6-7 and 25-27 have been amended.  Claims 1-2, 4-10 and 25-27 are pending.  
Claims 1-2, 4-10 and 25-27 are discussed in this Office action.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 8 and 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tan et al. (US Patent 9457351; October 2016).
With regard to claim 1, Tan teaches a device for performing real-time digital PCR, comprising:
a) more than one PCR mini-reactor wherein the PCR mini-reactor comprises a digital PCR microchip thermally coupled to a temperature control element, wherein the thermal cycle of each PCR mini-reactor is independently controlled by its respective temperature control element (See Fig 13, where each zone includes a heating element, 18 and a TEC or thermoelectric control, 7; look to col 11-12 for details); 
b) a detection unit wherein the detection unit can be programmed to take images of digital PCR microchips at pre-defined time intervals (see Figures 26 and 27A/B, which depicts how imaging fits into the device and includes a CCD camera; see col. 19-20); 
c) a motor that can be programmed to move PCR mini-reactors or the detection unit to the desired position for taking an image of a digital PCR microchip (see Figures 27A/B, which depicts how the motor fits into the device and includes a stepper motor; see col. 19-20); and 
d) a computing unit for controlling the coordinated operation of the detection unit, the PCR mini-reactors, the motor, and the temperature control element of each PCR mini-reactor (see Figures 26 and 27A/B, which depicts how imaging fits into the device and includes a CCD camera; see col. 19-20 and where the imaging includes a computer).  
With regard to claim 4, Tan teaches a device of claim 1, wherein the temperature control element comprises a heating element, a temperature sensor and a cooling element (See Fig 13, where each zone includes a heating element, 18 and a TEC or thermoelectric control, 7; look to col 11-12 for details).  
With regard to claim 5, Tan teaches a device of claim 1, wherein the temperature control element comprises an actuatable top heater integrated with top temperature sensors and a bottom heater integrated with bottom temperature sensors and cooling fins (Fig 27A and B, see 1025 for an actuator attached to a belt and 1022 for a rotational actuator which states “As the rotational actuator 1022 is adjusted, the longitudinal axis L102 of arm 1020 can move to different angles relative to linear axis L101, though remaining in common plane for two-dimensional scanning of microtiter plate 640. Thus, for example, combined linear and rotational adjustments can be used to position the scanning head 1024 about well 608a1” see col. 18-20).  
With regard to claim 6, Tan teaches a device for performing real-time digital PCR, comprising: 
a) more than one PCR mini-reactor wherein the PCR mini-reactor comprises a digital PCR microchip thermally coupled to a temperature control element, wherein the thermal cycle of each PCR mini-reactor is independently controlled by its respective temperature control element, wherein the temperature control element comprises an actuatable top heater integrated with top temperature sensors and a bottom heater integrated with bottom temperature sensors and cooling fins (See Fig 13, where each zone includes a heating element, 18 and a TEC or thermoelectric control, 7; look to col 11-12 for details and Fig 27A/B, see 1025 and 1022 for actuators); 
b) a detection unit wherein the detection unit can be programmed to take images of digital PCR microchips at pre-defined time intervals, wherein the actuatable top heater can be programmed to be moved out of the way to allow the detection unit to take an image (Fig 27A and B, see 1025 for an actuator attached to a belt and 1022 for a rotational actuator which states “As the rotational actuator 1022 is adjusted, the longitudinal axis L102 of arm 1020 can move to different angles relative to linear axis L101, though remaining in common plane for two-dimensional scanning of microtiter plate 640. Thus, for example, combined linear and rotational adjustments can be used to position the scanning head 1024 about well 608a1” see col. 18-20); 
c) a motor that can be programmed to move PCR mini-reactors or the detection unit to the desired position for taking an image of a digital PCR microchip ((Fig 27A and B, see 1025 for an actuator attached to a belt and 1022 for a rotational actuator and also see col. 18-20); and 
d) a computing unit for controlling the coordinated operation of the detection unit, the PCR mini-reactors, the motor, and the temperature control element of each PCR mini-reactor (see Figures 26 and 27A/B, which depicts how imaging fits into the device and includes a CCD camera; see col. 19-20 and where the imaging includes a computer).  
With regard to claim 8, Tan teaches a device of claim 1, wherein the detection unit comprises a light source, optical filters, a fluorescence microscope and a camera (see Figures 26 and 27A/B, which depicts how imaging fits into the device and includes a CCD camera; see col. 19-20 and where the imaging includes a computer).  
With regard to claim 26, Tan teaches a device of claim 6, wherein the motor is programmed to move the detection unit to the desired position to take an image of a digital PCR microchip (Fig 27A and B, see 1025 for an actuator attached to a belt and 1022 for a rotational actuator which states “As the rotational actuator 1022 is adjusted, the longitudinal axis L102 of arm 1020 can move to different angles relative to linear axis L101, though remaining in common plane for two-dimensional scanning of microtiter plate 640. Thus, for example, combined linear and rotational adjustments can be used to position the scanning head 1024 about well 608a1” see col. 18-20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Patent 9457351; October 2016) as applied to claims 1, 4-6, 8 and 26 above, and further in view of Zhu et al. (Lab Chip, 2014, vol. 14, p. 1176-1185).
With regard to claim 2, Zhu teaches a device of claim 1, wherein the digital PCR microchip is a microfluidic plate with more than 100, 1000, 10000, 100000 or 1000000 chambers (col 10-11, where the sample block can include a plurality of wells or a microplate including from 96 wells to 8x12 or 16x24 array).   
With regard to claim 25, Zhu teaches a device of claim 6, wherein the digital PCR microchip is a microfluidic plate with more than 100, 1000, 10000, 100000 or 1000000 chambers (col 10-11, where the sample block can include a plurality of wells or a microplate including from 96 wells to 8x12 or 16x24 array).  
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Tan to include the digital PCR as taught by Zhu to arrive at the claimed invention with a reasonable expectation for success.  Zhu teaches “The SPC chip contains 5120 independent 5 nL microchambers, allowing the samples to be compartmentalized completely. Using this platform, three different abundances of lung cancer related genes are detected to demonstrate the feasibility and flexibility of the microchip for amplifying a single nucleic acid molecule” (Abstract).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Tan to include the digital PCR as taught by Zhu to arrive at the claimed invention with a reasonable expectation for success.

Claims 7, 9-10 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US Patent 9457351; October 2016) as applied to claims 1-2, 4-6, 8 and 25-26 above, and further in view of Snith et al. (J of Cell Biol 2015, 209(4):609-619).
With regard to claim 10, Tan teaches a device of claim 2, wherein the positive result of each compartment is determined based on the kinetic properties of its amplification curve (see Figures 26 and 27A/B, which depicts how imaging fits into the device and includes a CCD camera; see col. 19-20 and where the imaging includes a computer).
Regarding claims 7, 9 and 27, while Tan teaches amplification, Tan does not teach the specifics of optical detection as claimed. 
With regard to claim 7, Smith teaches a device of claim 1, wherein images of the same PCR microchip are aligned by finding similar features of the images and applying homography techniques to align the features (p 612 col. 2 and p 617 “image registration precision” heading, where alignment is taught).  
With regard to claim 9, Smith teaches a device of claim 8, wherein the fluorescence microscope is a high resolution wide-field microscope (Abstract, Figure 1, p. 609-610).  
With regard to claim 27, Smith teaches a device of claim 6, wherein images of the same digital PCR microchip are aligned by finding similar features of the images and applying homography techniques to align the features (p 612 col. 2 and p 617 “image registration precision” heading, where alignment is taught).   
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Tan to include the specific features of optics and microscopy as taught by Smith to arrive at the claimed invention with a reasonable expectation for success.  While Smith and Tan are focused on detection and optical observation of different types of biological samples or devices, both Smith and Tan are focused on very specific optical detection.  Regardig optical detection, Tan teaches “An example of the fluorescence detection with imaging optics embodiment is shown at FIG. 26. In various embodiments, the monitoring can be provided by a scanning head to optically couple the samples in the plurality of segments by movement over the scan head over each of the segments. An example of the fluorescence detection with scanning head embodiment is shown at FIGS. 27A-27B” (col. 18-19). Smith however teaches “we applied multifocus microscopy (MFM) to instantaneously capture 3D single-molecule real-time images in live cells, visualizing cell nuclei at 10 volumes per second. We developed image analysis techniques to analyze messenger RNA (mRNA) diffusion in the entire volume of the nucleus. Combining MFM with precise registration between fluorescently labeled mRNA, nuclear pore complexes, and chromatin, we obtained globally optimal image alignment within 80-nm precision using transformation models (Abstract)”  Further, Smith teaches “We found it both important and necessary to have a measure for success or failure of the image alignment, as many parameters impact the image registration performance. Such parameters include the number of descriptor pairs; cutoff values for outlier removal; the transformation model used (translation vs. rigid vs. affine vs. homography) or the homogeneity of feature distribution over the sample; stain and shape of features; and the general geometry of the application. In general, the fewer the corresponding features (signals used to register the images) to be aligned the more precise the registration of these features will be” (p. 612, col. 2).  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Tan to include the specific features of optics and microscopy as taught by Smith to arrive at the claimed invention with a reasonable expectation for success.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sun et al. (US PgPub 20060281183; December 2006). Zhu et al. (Lab Chip, 2014, vol. 14, p. 1176-1185).

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive. 
Applicant traverses the rejection in view of Tan and argues Tan is focused on conventional PCR whereas Tan teaches PCR in a microtiter plate.  Specifically, Applicant argues “the instant invention provides a device that can perform multiple independent digital PCRs with real time monitoring capability” and that the device includes “mini-reactors, each containing a digital PCR microchip that comprises tens of thousands of wells” (p. 6 of remarks).
Applicant goes on to argue how digital PCR is analyzed and argues “the real time digital PCR of the instant invention is designed to solve these problems of end point digital PCRs by tracking the amplification of individual small PCR reactions and evaluating binary readouts based on properties of the amplification curve” (p. 7 of remarks).
These arguments have been carefully considered, but they are ultimately not persuasive because of two issues: the claims are drawn to a device and the “tens of thousands of wells” are not encompassed or explicitly required in any of the claims as currently recited.  In the broadest claims, the only requirement is “more than one PCR mini-reactor”.  At claim 2 and 25, while tens of thousands of chambers could be included within the claim, the claim also includes as few as 1000 reactions, a number of reactions which is taught by the new 103 in view of Zhu.  The limitation of “digital PCR” without specific limitations which are specific to digital PCR, such as the inclusion of individual droplets, does not really change the limitation of the claim because Applicant’s definition of digital PCR does not require anything physical about the PCR which would impart something unique or physical to the features of the device.  The same is true regarding Applicant’s arguments regarding how the real time detection may impact the features of the device.  The claims are drawn to a device and not to a method.  Therefore, the majority of the claims are maintained over Tan for these reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637